 



Exhibit 10.1
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND
REVOLVING CREDIT FACILITY AGREEMENT
dated as of
June 7, 2006
among
BELO CORP.,
as Borrower,
The Lenders Party Hereto,
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners
BANK OF AMERICA, N.A.,
as Syndication Agent
BNP PARIBAS,
MIZUHO CORPORATE BANK, LTD.,
SUNTRUST BANK
and
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS                                 

              Page
ARTICLE I
       
 
       
Definitions
       
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    15  
SECTION 1.03. Terms Generally
    15  
SECTION 1.04. Accounting Terms; GAAP
    15  
 
       
ARTICLE II
       
 
       
The Credits
       
 
       
SECTION 2.01. Commitments
    16  
SECTION 2.02. Loans and Borrowings
    16  
SECTION 2.03. Requests for Revolving Borrowings
    17  
SECTION 2.04. Competitive Bid Procedure
    18  
SECTION 2.05. Letters of Credit
    20  
SECTION 2.06. Funding of Borrowings
    25  
SECTION 2.07. Interest Elections
    25  
SECTION 2.08. Termination, Reduction and Extension of Commitments
    26  
SECTION 2.09. Repayment of Loans; Evidence of Debt
    28  
SECTION 2.10. Prepayment of Loans
    29  
SECTION 2.11. Fees
    29  
SECTION 2.12. Interest
    30  
SECTION 2.13. Alternate Rate of Interest
    31  
SECTION 2.14. Increased Costs
    32  
SECTION 2.15. Break Funding Payments
    33  
SECTION 2.16. Taxes
    34  
SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    35  
SECTION 2.18. Mitigation Obligations; Replacement of Lenders
    37  
SECTION 2.19. Increase in Commitments
    38  
 
       
ARTICLE III
       
 
       
Representations and Warranties
       
 
       
SECTION 3.01. Organization; Powers
    39  
SECTION 3.02. Authorization; Enforceability
    40  
SECTION 3.03. Governmental Approvals; No Conflicts
    40  
SECTION 3.04. Financial Condition; No Material Adverse Change
    40  
SECTION 3.05. Properties
    40  
SECTION 3.06. Litigation, Labor and Environmental Matters
    41  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.07. Compliance with Laws and Agreements
    41  
SECTION 3.08. Certain Legal Matters
    41  
SECTION 3.09. Taxes
    42  
SECTION 3.10. ERISA
    42  
SECTION 3.11. Disclosure
    42  
 
       
ARTICLE IV
       
 
       
Conditions
       
 
       
SECTION 4.01. Effective Date
    43  
SECTION 4.02. Each Credit Event
    44  
 
       
ARTICLE V
       
 
       
Affirmative Covenants
       
 
       
SECTION 5.01. Financial Statements and Other Information
    44  
SECTION 5.02. Notices of Material Events
    45  
SECTION 5.03. Existence; Conduct of Business
    46  
SECTION 5.04. Payment of Obligations
    46  
SECTION 5.05. Maintenance of Properties; Insurance
    46  
SECTION 5.06. Books and Records; Inspection Rights
    47  
SECTION 5.07. Compliance with Laws
    47  
SECTION 5.08. Use of Proceeds and Letters of Credit
    47  
 
       
ARTICLE VI
       
 
       
Negative Covenants
       
 
       
SECTION 6.01. Liens
    47  
SECTION 6.02. Fundamental Changes
    48  
SECTION 6.03. Transactions with Affiliates
    48  
SECTION 6.04. Restrictive Agreements
    48  
SECTION 6.05. Sale and Lease-Back Transactions
    48  
SECTION 6.06. Leverage
    49  
SECTION 6.07. Limitation on Subsidiary Indebtedness
    49  
SECTION 6.08. Interest Coverage
    49  
 
       
ARTICLE VII
       
 
       
Events of Default
       
 
       
ARTICLE VIII
       
 
       
The Administrative Agent
       

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE IX
       
 
       
Miscellaneous
       
 
       
SECTION 9.01. Notices
    54  
SECTION 9.02. Waivers; Amendments
    54  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    55  
SECTION 9.04. Successors and Assigns
    56  
SECTION 9.05. Survival
    59  
SECTION 9.06. Counterparts; Integration; Effectiveness
    59  
SECTION 9.07. Severability
    59  
SECTION 9.08. Right of Setoff
    59  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    60  
SECTION 9.10. WAIVER OF JURY TRIAL
    60  
SECTION 9.11. Headings
    61  
SECTION 9.12. Confidentiality
    61  
SECTION 9.13. Interest Rate Limitation
    62  
SECTION 9.14. USA Patriot Act
    62  
SECTION 9.15. No Fiduciary Relationship
    62  

Exhibits and Schedules

     
Exhibit A
  Form of Assignment and Assumption
Exhibit B-1
  Form of Opinion of Counsel — General Counsel of Belo Corp.
Exhibit B-2
  Form of Opinion of Counsel — Gibson, Dunn & Crutcher LLP
Exhibit B-3
  Form of Opinion of Regulatory Counsel — Wiley, Rein & Fielding LLP
Schedule 2.01
  Commitments
Schedule 3.06
  Litigation, Labor and Environmental Matters
Schedule 6.01
  Liens

iii



--------------------------------------------------------------------------------



 



      AMENDED AND RESTATED FIVE-YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT
FACILITY AGREEMENT dated as of June 7, 2006, among BELO CORP.; the LENDERS party
hereto; and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) and as Issuing Bank (in such capacity, the
“Issuing Bank”).
           The Borrower (such term and each other capitalized term used and not
otherwise defined herein having the meaning assigned to it in Article I),
certain of the Lenders and the Administrative Agent are parties to a Five-Year
Credit Agreement dated as of May 3, 2005 (the “Original Credit Agreement”), and
have agreed, subject to the conditions set forth in Section 4.01, to amend and
restate the Original Credit Agreement in the form of this Amended and Restated
Five-Year Competitive Advance and Revolving Credit Facility Agreement.
           The Borrower has requested the Lenders to extend credit to enable the
Borrower to borrow on a revolving credit basis and to obtain Letters of Credit
on and after the date hereof and at any time and from time to time prior to the
Maturity Date. The Borrower has also requested the Lenders to establish
procedures pursuant to which the Borrower may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Borrower maturing on or prior
to the Maturity Date. The proceeds of borrowings hereunder will be used for
general corporate purposes of the Borrower and the Subsidiaries, including
acquisitions, stock repurchases, commercial paper backup and the funding of
working capital requirements. Letters of Credit issued hereunder will be used
for general corporate purposes of the Borrower and the Subsidiaries.
           The Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions herein set forth.
           Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
           SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
           “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
           “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.

 



--------------------------------------------------------------------------------



 



           “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
           “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
           “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1% per annum. Any change
in the Alternate Base Rate due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Federal Funds Effective Rate, respectively.
           “Applicable Percentage” means on any date, with respect to any ABR
Loan or Eurodollar Loan or with respect to the commitment fees referred to in
Section 2.11(a), as the case may be, the applicable percentage set forth in the
table below under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment
Fee Percentage”, as the case may be, based upon the ratings of the Index Debt of
the Borrower in effect on such date:

                                      Commitment               Ratings   Fee    
Eurodollar     ABR       S&P/Moody’s/Fitch   Percentage     Spread     Spread  
Category 1
  BBB+/Baa1/BBB+ or higher     0.080 %     0.400 %     0.0 %
Category 2
  BBB/Baa2/BBB     0.100 %     0.500 %     0.0 %
Category 3
  BBB-/Baa3/BBB-     0.125 %     0.625 %     0.0 %
Category 4
  BB+/Ba1/BB+     0.175 %     0.875 %     0.0 %
Category 5
  BB/Ba2/BB or lower     0.225 %     1.000 %     0.0 %

For purposes of the foregoing, (i) if no rating for the Index Debt of the
Borrower shall be available from any of Moody’s, S&P or Fitch, such rating
agency shall be deemed to have established a rating for Index Debt of the
Borrower in Category 5, unless the failure of the rating agencies to rate the
Index Debt is not the result of a change in the creditworthiness of the Borrower
or the Index Debt and is not within the control of the Borrower, in which case
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect a new method of determining the Applicable Percentage,
(ii) if the ratings established or deemed to have been established by Moody’s,
S&P and Fitch for the Borrower shall fall within different Categories, the
Applicable Percentage shall be based upon the superior (or numerically lower)
Category, unless the ratings differ by more than one Category, in which case, if
the Index Debt is rated in the same Category by two rating agencies and a lower
Category by the third rating agency, the higher rating shall govern, otherwise
the governing rating shall be the rating next below the highest of the three,
and (iii) if any rating established or deemed to have been

2



--------------------------------------------------------------------------------



 



established by Moody’s, S&P or Fitch shall be changed (other than as a result of
a change in the rating system of any of Moody’s, S&P or Fitch), such change
shall be effective as of the date on which such change is first announced by the
rating agency making such change. Each such change in the Applicable Percentage
shall apply to all Eurodollar Loans and all ABR Loans that are outstanding at
any time during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of any of Moody’s, S&P or Fitch shall change prior
to the Maturity Date, the Borrower and the Lenders shall negotiate in good faith
to amend the references to specific ratings in this definition to reflect such
changed rating system.
           “Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
           “Augmenting Lender” has the meaning set forth in Section 2.19(a).
           “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
           “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
           “Borrower” means Belo Corp., a Delaware corporation.
           “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Competitive Loan or
group of Competitive Loans of the same Type made on the same date and as to
which a single Interest Period is in effect.
           “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03.
           “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
           “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

3



--------------------------------------------------------------------------------



 



           A “Change in Control” shall be deemed to have occurred if (a) any
person or group (within the meaning of Rule 13d-5 of the Securities Exchange Act
of 1934 as in effect on the date hereof) other than officers of the Borrower and
Continuing Directors shall own, directly or indirectly, beneficially or of
record, shares representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Borrower; or
(b) a majority of the seats (other than vacant seats) on the board of directors
of the Borrower shall at any time be occupied by persons who are not Continuing
Directors.
           “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.14, by any lending office of such Lender or
by such Lender’s or the Issuing Bank’s holding company, if any) with any law,
rule or regulation, or any guideline or directive (whether or not having the
force of law) of any Governmental Authority, or any request of any Governmental
Authority with which such Lender or the Issuing Bank believes in good faith that
it would be disadvantageous not to comply, in each case made or issued after the
date of this Agreement.
           “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans
or Competitive Loans.
           “Closing Date” shall mean June 7, 2006.
           “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
           “Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum permitted
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08,
(b) increased from time to time pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.
           “Commitment Increase” has the meaning set forth in Section 2.19(c).
           “Competitive Bid” means an offer by a Lender to make a Competitive
Loan in accordance with Section 2.04.
           “Competitive Bid Rate” means, with respect to any Competitive Bid,
the Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.

4



--------------------------------------------------------------------------------



 



           “Competitive Bid Request” means a request by the Borrower for
Competitive Bids in accordance with Section 2.04.
           “Competitive Loan” means a Loan made pursuant to Section 2.04.
           “Consenting Lender” has the meaning set forth in Section 2.08(d).
           “Continuing Directors” means (i) the members of the Board of
Directors of the Borrower on the date hereof and (ii) future members of such
Board of Directors who were nominated or appointed by a majority of the
Continuing Directors at the date of their nomination or appointment.
           “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
           “Declining Lender” has the meaning set forth in Section 2.08(d).
           “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
           “Disclosed Matters” means the actions, suits and proceedings, labor
controversies and the environmental matters disclosed in Schedule 3.06. The
disclosure of information in Schedule 3.06 or in any other schedule or exhibit
to this Agreement shall not constitute an admission by the Borrower that such
information is material for any purpose, including applicable securities laws,
other than this Agreement and the transactions provided for herein.
           “dollars” or “$” refers to lawful money of the United States of
America.
           “Effective Date” means the first date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).
           “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
           “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual

5



--------------------------------------------------------------------------------



 



arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
           “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
           “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; or (f) the receipt by the Borrower or any ERISA Affiliate of any
notice concerning the imposition of Withdrawal Liability or a determination that
a Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
           “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the LIBO Rate.
           “Event of Default” has the meaning assigned to such term in
Article VII.
           “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the jurisdiction under the
laws of which it is organized or managed, or the jurisdiction in which its
principal office is located, or any jurisdiction in which it is doing business
other than solely by reason of this Agreement, or, in the case of any Lender,
the jurisdiction in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Administrative Agent, such Lender
or the Issuing Bank, as the case may be, is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.18(b)), any U.S. Federal withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement, unless (and to the extent
that) (A) such withholding tax liability arises or is increased by reason of a
Change in Law occurring after such Foreign Lender

6



--------------------------------------------------------------------------------



 



becomes a Lender under this Agreement or (B) such Foreign Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such withholding tax liability pursuant to
Section 2.16(a) or (ii) is imposed on amounts payable to such Foreign Lender
under this Agreement because of its failure or inability to comply with
Section 2.16(e).
           “Existing Maturity Date” has the meaning set forth in
Section 2.08(d).
           “FCC” means the Federal Communications Commission and any successors
thereto.
           “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
           “Film Contracts” mean contracts or agreements with suppliers which
provide the right to broadcast certain specified film or video tape motion
pictures.
           “Financial Officer” means the chief financial officer, vice president
of finance, principal accounting officer, treasurer or controller of the
Borrower.
           “Fitch” shall mean Fitch Investors Service, Inc.
           “Fixed Rate” means, with respect to any Competitive Loan bearing
interest at a fixed rate, the fixed rate of interest per annum specified by the
Lender making such Competitive Loan in its related Competitive Bid.
           “Fixed Rate Loan” means a Competitive Loan bearing interest at a
Fixed Rate.
           “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
           “Funded Debt” means without duplication, all Indebtedness, other than
short-term obligations under Film Contracts.
           “GAAP” means generally accepted accounting principles in the United
States of America consistently applied.
           “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and

7



--------------------------------------------------------------------------------



 



any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
           “Guarantee” means any agreement by which the Borrower or any
Subsidiary assumes, guarantees, endorses, contingently agrees to purchase or
provide funds for the payment of, or otherwise becomes liable upon, the
Indebtedness of another Person.
           “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement or option, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.
           “Hazardous Materials” means all explosive or radioactive substances
or wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
           “Increase Effective Date” has the meaning set forth in
Section 2.19(c).
           “Increasing Lender” has the meaning set forth in Section 2.19(a).
           “Indebtedness” means, without duplication, the Borrower’s and each
Subsidiary’s (a) obligations for borrowed money, (b) obligations representing
the deferred purchase price of property (including, without limitation, under
Film Contracts) other than accounts payable arising in connection with the
purchase of inventory in the ordinary course of business, (c) obligations,
whether or not assumed, secured by Liens on or payable out of the proceeds or
production from property now or hereafter owned or acquired by the Borrower or
any Subsidiary, (d) obligations created under any conditional purchase or other
title retention agreements, (e) Capital Lease Obligations, letters of credit,
bonds or similar instruments and bankers’ acceptances, (f) obligations under
Guarantees; provided, however, that Indebtedness shall not include obligations
of the Borrower or any Subsidiary incurred in connection with the self-insurance
program or employee benefit plans and programs of the Borrower or the
Subsidiaries, and (g) obligations to make payments that would be required to be
made in the event of an early termination, on the date Indebtedness of the
Borrower or any Subsidiary is being determined, in respect of outstanding
Hedging Agreements.
           “Indemnified Taxes” means Taxes other than Excluded Taxes.
           “Index Debt” means the senior, unsecured, long-term, non-credit
enhanced Indebtedness of the Borrower.
           “Initial Loans” has the meaning set forth in Section 2.19(c).
           “Interest Election Request” means a request by the Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.07.

8



--------------------------------------------------------------------------------



 



           “Interest Expense” means, with respect to the Borrower and the
Subsidiaries for any period, the interest expense of the Borrower and the
Subsidiaries determined on a consolidated basis in accordance with GAAP,
including, without limitation, (a) the amortization of debt discounts, (b) the
amortization of all fees (including, without limitation, fees with respect to
interest rate protection agreements) payable in connection with the incurrence
of Indebtedness and (c) the portion of any Capital Lease Obligation allocable to
interest expense.
           “Interest Payment Date” means (a) with respect to any ABR Loan, the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (c) with respect to any Fixed
Rate Loan, the last day of the Interest Period applicable to the Borrowing of
which such Loan is a part and, in the case of a Fixed Rate Borrowing with an
Interest Period of more than 90 days’ duration (unless otherwise specified in
the applicable Competitive Bid Request), each day prior to the last day of such
Interest Period that occurs at intervals of 90 days’ duration after the first
day of such Interest Period, and any other dates that are specified in the
applicable Competitive Bid Request as Interest Payment Dates with respect to
such Borrowing.
           “Interest Period” means (a) with respect to any Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect, and (b) with respect to any
Fixed Rate Borrowing, the period (which shall not be less than 7 days or more
than 360 days) commencing on the date of such Borrowing and ending on the date
specified in the applicable Competitive Bid Request; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.
           “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

9



--------------------------------------------------------------------------------



 



           “Joint Venture” means a Subsidiary organized or purchased after the
date hereof by the Borrower (or one or more Subsidiaries) and one or more third
parties owning equity interests in such Subsidiary to engage in one or more
business ventures permitted under Section 6.02(b).
           “LC Disbursement” means a payment made by the Issuing Bank pursuant
to a Letter of Credit.
           “LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Participation Percentage of the total LC Exposure at such
time.
           “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that shall have ceased to be a party
hereto pursuant to an Assignment and Assumption.
           “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
           “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Telerate Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered to the principal London office of the Administrative Agent or any
Affiliate designated by the Administrative Agent in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
           “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

10



--------------------------------------------------------------------------------



 



           “Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.
           “Margin” means, with respect to any Competitive Loan bearing interest
at a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.
           “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and the Subsidiaries taken as a whole, (b) the ability of the Borrower
to perform any of its payment obligations under this Agreement or (c) the rights
of or benefits available to the Lenders under this Agreement.
           “Material Indebtedness” means Indebtedness (other than the Loans) of
any one or more of the Borrower and the Subsidiaries in a principal amount for
any such Indebtedness in excess of $20,000,000 or in an aggregate principal
amount for all such Indebtedness in excess of $35,000,000.
           “Material Subsidiary” means each Subsidiary other than Subsidiaries
that, (a) individually do not account for more than (i) 2% of the assets or
(ii) 2% of the net revenues and (b) in the aggregate do not account for more
than (i) 5% of the assets or (ii) 5% of the net revenues, in each case, at the
end of or for the four fiscal quarters most recently ended, of the Borrower and
the Subsidiaries on a consolidated basis.
           “Maturity Date” means June 7, 2011, or any later date to which the
Maturity Date may be extended pursuant to Section 2.08(d).
           “Moody’s” shall mean Moody’s Investors Service, Inc.
           “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
           “Non-Increasing Lender” has the meaning set forth in Section 2.19(a).
           “Operating Cash Flow” means, for the Borrower and its Subsidiaries
for any relevant period, on a consolidated basis, the sum of (i) earnings before
income taxes for such period (without taking into account extraordinary or
nonrecurring items), plus (ii) depreciation and amortization expense during such
period, plus (iii) Interest Expense actually incurred or accrued during such
period, determined in accordance with GAAP plus (iv) noncash charges to the
extent deducted in computing earnings (provided that any cash payment made with
respect to any noncash charge that has been added pursuant to this clause
(iv) shall be subtracted in computing Operating Cash Flow for the period in
which such cash payment is made); provided, however, that Operating Cash Flow
shall not include (i) any income or loss attributable to any investment
accounted for on the “equity” method of accounting or (ii) losses not in excess
of $10,000,000 during any period of four consecutive fiscal quarters, or
$25,000,000 in the aggregate for all periods

11



--------------------------------------------------------------------------------



 



after March 31, 2005, that in either case are associated with new business
development investments.
           “Original Credit Agreement” shall have the meaning specified in the
recitals hereto.
           “Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution or delivery
of, or otherwise with respect to, this Agreement.
           “Participation Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Participation Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.
           “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
           “Permitted Liens” means (a) Liens for Taxes not yet due and payable,
mechanic’s Liens and materialman’s, shipper’s or warehouseman’s Liens for
services or materials and landlord’s Liens for rental amounts for which payment
is not yet due or which are being contested in good faith by appropriate
proceedings, (b) Liens securing any purchase money Indebtedness (including
Capital Lease Obligations relating to assets acquired after the date hereof) if
such Liens do not encumber any property other than the property for the purchase
of which such purchase money Indebtedness was incurred, (c) the currently
existing Liens described in Schedule 6.01 hereto, if any, and renewals thereof,
(d) pledges or deposits made to secure payment of worker’s compensation,
unemployment insurance, pensions, or other social security programs,
(e) good-faith pledges or deposits made to secure performance of bids, tenders,
contracts (other than for the repayment of borrowed money), or leases, or to
secure statutory obligations, surety or appeal bonds, or indemnity, performance,
or other similar bonds in the ordinary course of business, (f) encumbrances
consisting of zoning restrictions, easements, utility district assessments or
other restrictions on the use of property, none of which materially impairs the
operation by the Borrower and the Subsidiaries (taken as a whole) of their
business, and none of which is violated by existing or proposed structures or
land use where such violation would materially impair the operation by the
Borrower and the Subsidiaries (taken as a whole) of their business, (g) the
following, if the validity or amount thereof is being contested in good faith
and by appropriate and lawful proceedings and so long as levy and execution
thereon have been stayed and continue to be stayed, or they do not in the
aggregate materially detract from the value of any material assets or the
operations of the Borrower and the Subsidiaries taken as a whole: claims and
Liens for Taxes due and payable; claims and Liens upon, and defects of title to,
property, including any attachment of property or other legal process prior to
adjudication of a dispute on the merits; claims and Liens of mechanics,
materialmen, warehousemen, carriers, landlords, or other Liens; and judgment
Liens; (h) any Lien or encumbrance deemed to exist by

12



--------------------------------------------------------------------------------



 



virtue of any agreement or arrangement expressly permitted by Section 6.04; and
(i) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time the
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be.
           “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
           “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
           “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at
its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
           “Pro Forma Operating Cash Flow” means, for any relevant period,
Operating Cash Flow of the Borrower and its Subsidiaries on a consolidated basis
adjusted to include the Operating Cash Flow of any operating units or entities
acquired during such relevant period and to exclude the Operating Cash Flow of
any operating units or entities divested or sold during such relevant period (in
each case, as if the acquisition or divestiture had occurred at the beginning of
such relevant period); provided, that (a) for purposes of determining Pro Forma
Operating Cash Flow, that portion of total Operating Cash Flow attributable to
any Restricted Joint Venture shall, to the extent positive, and subject to
clause (b) below, be excluded to the extent required in order that not more than
5% of total Operating Cash Flow shall be attributable to any one or more
Restricted Joint Ventures, and (b) any portion of Operating Cash Flow
attributable to a Restricted Joint Venture that would otherwise be excluded
under the preceding proviso may nevertheless be included in Pro Forma Operating
Cash Flow to the extent it does not exceed the cash dividends or other cash
distributions received by the Borrower and its other Subsidiaries from such
Restricted Joint Venture during the relevant period.
           “Register” has the meaning set forth in Section 9.04.
           “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

13



--------------------------------------------------------------------------------



 



           “Required Lenders” means, at any time, Lenders having Revolving
Credit Exposures and unused Commitments representing more than 51% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans become due and
payable pursuant to Article VII or the Commitments expire or terminate, the
outstanding Competitive Loans of the Lenders shall be included in their
respective Revolving Credit Exposures in determining the Required Lenders.
           “Reportable Event” means any reportable event as defined by
Section 4043 of ERISA and the regulations issued under such Section with respect
to a Plan (other than a Multiemployer Plan), excluding, however, such events as
to which the PBGC by regulation or by technical update waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA shall be a reportable event
regardless of the issuance of any waiver in accordance with Section 412(d) of
the Code.
           “Restricted Joint Venture” means a Joint Venture that is subject to
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon its ability, or the ability of the Borrower or a Subsidiary to
cause it, to pay dividends or other distributions with respect to its shares of
capital stock or other equity interests.
           “Revolving Credit Exposure” means, with respect to any Lender at any
time, the sum of the outstanding principal amounts of such Lender’s Revolving
Loans and its LC Exposure at such time.
           “Revolving Loan” means a Loan made pursuant to Section 2.01.
           “S&P” shall mean Standard and Poor’s Ratings Services, a division of
The McGraw-Hill Companies, Inc.
           “Subsequent Borrowings” has the meaning set forth in Section 2.19(c).
           “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.
           “Subsidiary” means any subsidiary of the Borrower.

14



--------------------------------------------------------------------------------



 



           “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
           “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of the Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
           “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the LIBO Rate, the Alternate Base Rate
or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed
Rate.
           “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.
           “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
           SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
           SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
           SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be

15



--------------------------------------------------------------------------------



 



construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
The Credits
           SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in dollars in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures plus the aggregate principal amount of outstanding Competitive Loans
exceeding the total Commitments. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.
           SECTION 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be
made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Participation Percentages. Each
Competitive Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.
           (b) Subject to Section 2.13, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement; provided further, that if the designation of any such foreign branch
or Affiliate shall result in any costs, reductions or Taxes which would not
otherwise have been applicable and for which such Lender would, but for this
proviso, be entitled to request compensation under Section 2.14 or 2.16, such
Lender shall not be entitled to request such compensation unless it shall in
good faith have determined such designation to be necessary or advisable to
avoid any material disadvantage to it.

16



--------------------------------------------------------------------------------



 



           (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
(i) equal to the entire unused balance of the total Commitments or (ii) required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Borrowings
of more than one Type and Class may be outstanding at the same time; provided
that there shall not at any time be more than a total of 10 Eurodollar Revolving
Borrowings outstanding.
           (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
           SECTION 2.03. Requests for Revolving Borrowings. In order to request
a Revolving Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing (including an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e)), not later than 10:00 a.m., New York City time,
on the date of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be

17



--------------------------------------------------------------------------------



 



deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
           SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments; provided, further that in the event the Maturity Date
shall have been extended as provided in Section 2.08(d), the sum of the LC
Exposure attributable to Letters of Credit expiring after any Existing Maturity
Date and the aggregate principal amount of outstanding Competitive Loans
maturing after such Existing Maturity Date shall not at any time exceed the
aggregate Commitments that have been extended to a date after the expiration
date of the last of such Letters of Credit and the maturity of the last of such
Competitive Loans. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, repay and reborrow
Competitive Loans at the discretion of the Lenders that elect to make
Competitive Bids in accordance with the procedures set forth herein. In order to
request Competitive Bids, the Borrower shall notify the Administrative Agent of
such request by telephone, in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, four Business Days before the date of the
proposed Borrowing and, in the case of a Fixed Rate Borrowing, not later than
10:00 a.m., New York City time, one Business Day before the date of the proposed
Borrowing; provided that a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;
     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.06.

18



--------------------------------------------------------------------------------



 



Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
           (b) Each Lender may (but shall not have any obligation to) make one
or more Competitive Bids to the Borrower in response to a Competitive Bid
Request. Each Competitive Bid by a Lender must be in a form approved by the
Administrative Agent and must be received by the Administrative Agent by
telecopy, in the case of a Eurodollar Competitive Borrowing, not later than 9:30
a.m., New York City time, three Business Days before the proposed date of such
Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount (which shall be a minimum of $5,000,000 and an integral multiple of
$1,000,000 and which may equal the entire principal amount of the Competitive
Borrowing requested by the Borrower) of the Competitive Loan or Loans that the
Lender is willing to make, (ii) the Competitive Bid Rate or Rates at which the
Lender is prepared to make such Loan or Loans (expressed as a percentage rate
per annum in the form of a decimal to no more than four decimal places) and
(iii) the Interest Period applicable to each such Loan and the last day thereof.
           (c) The Administrative Agent shall promptly notify the Borrower by
telecopy of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
           (d) Subject only to the provisions of this paragraph (d), the
Borrower may accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided, that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a

19



--------------------------------------------------------------------------------



 



minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) the amounts shall be rounded to integral multiples of $1,000,000 in a
manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph (d) shall be irrevocable.
           (e) The Administrative Agent shall promptly notify each bidding
Lender by telecopy whether or not its Competitive Bid has been accepted (and, if
so, the amount and Competitive Bid Rate so accepted), and each successful bidder
will thereupon become bound, subject to the terms and conditions hereof, to make
the Competitive Loan in respect of which its Competitive Bid has been accepted.
           (f) If any Lender that is the Administrative Agent or an Affiliate of
the Administrative Agent shall elect to submit a Competitive Bid in its capacity
as a Lender, it shall submit such Competitive Bid directly to the Borrower at
least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Administrative Agent
pursuant to paragraph (b) of this Section.
           SECTION 2.05. Letters of Credit. (a) General. Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit denominated in dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the Issuing Bank, at any
time and from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
           (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (at least three Business Days in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, the Borrower also shall submit a letter of credit application on
the Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the

20



--------------------------------------------------------------------------------



 



Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension (i) the LC Exposure shall not
exceed $35,000,000, (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans shall not exceed
the total Commitments and (iii) in the event the Maturity Date shall have been
extended as provided in Section 2.08(d), the sum of the LC Exposure attributable
to Letters of Credit expiring after any Existing Maturity Date and the aggregate
principal amount of outstanding Competitive Loans maturing after such Existing
Maturity Date shall not at any time exceed the aggregate Commitments that have
been extended to a date after the expiration date of the last of such Letters of
Credit and the maturity of the last of such Competitive Loans.
           (c) Expiration Date. Each Letter of Credit shall expire at or prior
to the close of business on the earlier of (i) the date one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date. Any Letter of Credit may
provide by its terms that it may be extended for additional successive one-year
periods on terms reasonably acceptable to the Issuing Bank. Any Letter of Credit
providing for automatic extension shall be extended upon the then current
expiration date without any further action by any person unless the Issuing Bank
shall have given notice to the applicable beneficiary (with a copy to the
Borrower) of the election by the Issuing Bank not to extend such Letter of
Credit by a time agreed upon by the Borrower and the Issuing Bank and set forth
in such Letter of Credit, provided, that no Letter of Credit may be extended
automatically or otherwise beyond the date that is five Business Days prior to
the Maturity Date. For clarification purposes only and subject to the terms and
conditions set forth in this Agreement, a Letter of Credit for which the
Borrower has deposited cash collateral in an account with the Administrative
Agent pursuant to paragraph (j) of this Section in an amount equal to the full
undrawn face amount of such Letter of Credit shall remain outstanding until its
stated expiration date.
           (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s
Participation Percentage of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s
Participation Percentage of each LC Disbursement made by the Issuing Bank and
not reimbursed by the Borrower on the date due as provided in paragraph (e) of
this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a

21



--------------------------------------------------------------------------------



 



Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.
           (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 that such payment be financed with an
ABR Revolving Borrowing in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting ABR Revolving Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Participation Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Participation Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
           (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the

22



--------------------------------------------------------------------------------



 



provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, the Issuing Bank or any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
           (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
           (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date on which such LC
Disbursement is made to but excluding the date on which the Borrower reimburses
such LC Disbursement, at the rate per annum then applicable to ABR Revolving
Loans; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.12(d) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

23



--------------------------------------------------------------------------------



 



           (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(c). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
           (j) Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived. For clarification purposes only
and subject to the terms and conditions set forth in this Agreement, a Letter of
Credit for which the Borrower has deposited cash collateral in an account with
the Administrative

24



--------------------------------------------------------------------------------



 



Agent pursuant to this paragraph (j) in an amount equal to the full undrawn face
amount of such Letter of Credit shall remain outstanding until its stated
expiration date.
           SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in New York
City and designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
           (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate borne by the applicable Borrowing. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
           SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect new
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Competitive Borrowings, which may not be converted or continued.
           (b) In order to make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Revolving Borrowing of the Type resulting from such
election to be made

25



--------------------------------------------------------------------------------



 



on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
             (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
             (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
     SECTION 2.08. Termination, Reduction and Extension of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
             (b) Subject to Section 2.10(d), the Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that (i) each
reduction of the

26



--------------------------------------------------------------------------------



 



Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans,
the sum of the Revolving Credit Exposures plus the aggregate principal amount of
outstanding Competitive Loans would exceed the total Commitments.
           (c) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.
           (d) The Borrower may, by written notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders) not less than
30 days and not more than 90 days prior to any anniversary of the date hereof,
request that the Lenders extend the Maturity Date and the Commitments for an
additional period of one year. Each Lender shall, by notice to the Borrower and
the Administrative Agent given not later than the 20th day after its receipt of
the Borrower’s extension request, advise the Borrower whether or not it agrees
to the requested extension (each Lender agreeing to a requested extension being
called a “Consenting Lender” and each Lender declining to agree to a requested
extension being called a “Declining Lender”). Any Lender that has not so advised
the Borrower and the Administrative Agent by such day shall be deemed to have
declined to agree to such extension and shall be a Declining Lender. If Lenders
constituting the Required Lenders shall have agreed to an extension request,
then the Maturity Date shall, as to the Consenting Lenders, be extended to the
first anniversary of the Maturity Date theretofore in effect; provided that the
Maturity Date shall not be extended as provided pursuant to this Section 2.08(d)
on more than two occasions. The decision to agree or withhold agreement to any
Maturity Date extension shall be at the sole discretion of each Lender. The
Commitment of any Declining Lender shall terminate on the Maturity Date in
effect as to such Lender prior to giving effect to any such extension (such
Maturity Date being called the “Existing Maturity Date”). The principal amount
of any outstanding Loans made by Declining Lenders, together with any accrued
interest thereon and any accrued fees and other amounts payable to or for the
accounts of such Declining Lenders hereunder, shall be due and payable on the
Existing Maturity Date, and on the Existing Maturity Date the Borrower shall
also make such other prepayments of its Loans as shall be required in order
that, after giving effect to the termination of the Commitments of, and all
payments to, Declining Lenders pursuant to this sentence, the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans shall not exceed the total

27



--------------------------------------------------------------------------------



 



Commitments. Notwithstanding the foregoing provisions of this paragraph, the
Borrower shall have the right, pursuant to Section 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a Lender or other
financial institution, which shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), that
will agree to a request for the extension of the Maturity Date, and any such
replacement Lender shall for all purposes constitute a Consenting Lender.
Notwithstanding the foregoing, no extension of the Maturity Date pursuant to
this paragraph shall become effective unless (i) on the anniversary of the date
hereof that immediately follows the date on which the Borrower delivers the
applicable request for extension of the Maturity Date, the conditions set forth
in paragraphs (b) and (c) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such extension) and the Administrative Agent shall have received a certificate
to that effect dated such date and executed by a Financial Officer of the
Borrower.
           SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
account of each Lender the then unpaid principal amount of each Revolving Loan
on the Maturity Date, and (ii) to the Administrative Agent for the account of
each applicable Lender the then unpaid principal amount of each Competitive Loan
on the last day of the Interest Period applicable to such Loan.
           (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
           (c) The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
           (d) The entries made in the accounts maintained pursuant to
paragraphs (b) and (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
           (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

28



--------------------------------------------------------------------------------



 



           SECTION 2.10. Prepayment of Loans. (a) Subject to Sections 2.10(d)
and 2.15, the Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part.
           (b) In the event of any termination of the Commitments, the Borrower
shall prepay all outstanding Borrowings on the date of such termination. In the
event of any reduction of the Commitments, the Borrower shall prepay outstanding
Borrowings to the extent, if any, necessary so that, on the date of and after
giving effect to such reduction, the sum of the Revolving Credit Exposures and
the aggregate principal amount of the outstanding Competitive Loans does not
exceed the total Commitments.
           (c) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of prepayment, or (ii) in
the case of prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m.,
New York City time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
           (d) The Borrower shall not have the right to prepay any Competitive
Loan and shall not terminate or reduce the Commitments if such termination or
reduction would require prepayment of any Competitive Loan.
           SECTION 2.11. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Percentage per annum on the daily unused amount
of the Commitment of such Lender during the period from and including the date
hereof to but excluding the date on which such Commitment terminates; provided
that for purposes of calculating commitment fees, outstanding Competitive Loans
shall not be counted as usage of the Lenders’ Commitments. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

29



--------------------------------------------------------------------------------



 



           (b) The Borrower agrees to pay to the Administrative Agent for the
accounts of the Lenders, ratably in accordance with their respective
Commitments, the upfront fees separately agreed upon between the Borrower and
the Lenders. The upfront fees shall be payable on the date of this Agreement.
           (c) The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue at the same Applicable
Percentage used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
           (d) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
           (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees, participation fees and upfront fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.
           SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing
shall bear interest at a rate per annum equal to the Alternate Base Rate plus
the Applicable Percentage from time to time in effect.
           (b) The Loans comprising each Eurodollar Borrowing shall bear
interest at a rate per annum equal to the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Percentage from time to time in
effect (or, in the case of a

30



--------------------------------------------------------------------------------



 



Competitive Loan, the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Margin offered by the Lender making such loan and accepted by
the Borrower pursuant to Section 2.04).
           (c) Each Fixed Rate Loan shall bear interest at a rate per annum
equal to the Fixed Rate applicable to such Loan.
           (d) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, the rate
otherwise applicable to such Loan as provided above plus 2% per annum or (ii) in
the case of any other amount, the rate applicable to ABR Loans as provided above
plus 2% per annum.
           (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any Loan (other
than an ABR Revolving Loan) prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion and (d) in the event the Commitments are terminated, all
accrued and unpaid interest on the Loans shall be paid on the date of such
termination.
           (f) All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
           SECTION 2.13. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:
           (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period or that a Change
in Law makes it unlawful for any one or more of the Lenders to make a Eurodollar
Loan; or
           (b) the Administrative Agent is advised by the Required Lenders that,
as a result of a Change in Law or other unusual events or conditions affecting
the markets in which such Lenders conduct their funding operations, the LIBO
Rate for such Interest

31



--------------------------------------------------------------------------------



 



Period will be lower than the actual cost to such Lenders of obtaining the funds
necessary to make or maintain their Loans comprising such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
     SECTION 2.14. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan or to
increase the cost to such Lender or the Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or the
Issuing Bank, as the case may be, to be material, then the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.
             (b) If any Lender or the Issuing Bank determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s capital or the Issuing Bank’s capital or on the
capital of such Lender’s holding company or the Issuing Bank’s holding company,
if any, as a consequence of this Agreement or the Loans made by or
participations in Letters of Credit held by such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s holding company or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s holding company or the Issuing Bank’s holding company with respect
to

32



--------------------------------------------------------------------------------



 



capital adequacy) by an amount deemed by such Lender or the Issuing Bank, as the
case may be, to be material, then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s
holding company or the Issuing Bank’s holding company for any such reduction
suffered.
           (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section, and setting forth in reasonable detail the manner in which such
amount or amounts shall have been determined, shall be delivered to the Borrower
and shall, if submitted in good faith, be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.
           (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than six months prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.
           (e) Notwithstanding the foregoing provisions of this Section, a
Lender shall not be entitled to compensation pursuant to this Section in respect
of any Competitive Loan if the Change in Law that would otherwise entitle it to
such compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
           SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of an Interest Period applicable thereto, (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, prepay or continue any Revolving
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice is permitted to be revocable and is revoked in accordance
herewith), (d) the failure to borrow any Competitive Loan after accepting the
Competitive Bid to make such Loan, or (e) the assignment of any Eurodollar Loan
or Fixed Rate Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event by payment to such Lender of an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of the applicable

33



--------------------------------------------------------------------------------



 



Loan for the period from the date of such payment, conversion, failure or
assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert, prepay or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate, the Adjusted CD Rate or the Fixed Rate, as the
case may be, in effect (or that would have been in effect) for such Interest
Period, over (ii) the amount of interest that such Lender would earn on such
principal amount for such period if such Lender were to invest such principal
amount for such period at the interest rate that would be bid by such Lender (or
an affiliate of such Lender) for dollar deposits at other banks in the London
interbank market at the commencement of such period. A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, and setting forth in reasonable detail the manner in
which such amount or amounts shall have been determined, shall be delivered to
the Borrower and shall, if submitted in good faith, be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the LIBO Rate (not including the Applicable
Percentage added to the LIBO Rate under Section 2.12(b)) that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the manner in which such amount or amounts shall have been
determined, shall be delivered to the Borrower and shall, if submitted in good
faith, be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
           SECTION 2.16. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each of the Administrative Agent,
the Issuing Bank or the applicable Lender (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

34



--------------------------------------------------------------------------------



 



           (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
           (c) The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent, such Lender or the Issuing
Bank, as the case may be, and any liability (including penalties, interest and
reasonable expenses) arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender, by the
Administrative Agent on its own behalf or on behalf of a Lender, or by the
Issuing Bank, and setting forth in reasonable detail the manner in which such
amount shall have been determined, shall, if submitted in good faith, be
conclusive absent manifest error.
           (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
           (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), on or before the date on which it becomes a
Lender, and at such other times as prescribed by applicable law, properly
completed and executed forms prescribed by applicable law (together with such
other documentation or certification as the Borrower may reasonably request)
that will permit the Borrower to make such payments without withholding or at a
reduced rate.
           SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or otherwise) prior to 12:00
noon, New York City time (or such other time as shall be set forth herein), on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received
for the account of any other Person to the appropriate recipient in the amount
owed to it

35



--------------------------------------------------------------------------------



 



promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
           (b) If at any time insufficient funds are received by and available
to the Administrative Agent to fully pay all amounts then due hereunder, such
funds shall be applied to the amounts then due hereunder in such order and
priority as the Administrative Agent may elect; provided that any funds that the
Administrative Agent elects to apply to principal, interest or fees then due
shall be applied ratably to all amounts of principal, interest or fees (as the
case may be) then due.
           (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and accrued interest thereon than the proportion received by any other Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements; provided that (i) if any
such participations are purchased and all or any portion of the payments giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant other than the
Borrower or any Subsidiary or Affiliate thereof. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
           (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed

36



--------------------------------------------------------------------------------



 



to it to but excluding the date of payment to the Administrative Agent, at the
Federal Funds Effective Rate.
           (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(b) or paragraph (d) above, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
           SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If
any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in such Lender’s good faith judgment. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
           (b) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
(other than, at the election of such Lender, any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than, at the election of such Lender,
Competitive Loans, as to which such Lender will continue to have all of its
rights hereunder) and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.14 or payments required to be made pursuant to Section 2.16, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

37



--------------------------------------------------------------------------------



 



           SECTION 2.19. Increase in Commitments. (a) The Borrower may at any
time and from time to time, by written notice to the Administrative Agent (which
shall promptly deliver a copy to each of the Lenders) given not earlier than the
60th day following the Effective Date and not later than the third anniversary
of the Effective Date, request that the total Commitments be increased by an
amount not greater than $500,000,000. Such notice shall set forth the amount of
the requested increase in the total Commitments and the date on which such
increase is requested to become effective (which shall be not less than 45 days
or more than 60 days after the date of such notice), and shall offer each Lender
the opportunity to increase its Commitment by its Participation Percentage of
the proposed increased amount. Each Lender shall, by notice to the Borrower and
the Administrative Agent given not more than 20 days after the date of the
Borrower’s notice, either agree to increase its Commitment by all or a portion
of the offered amount (each Lender so agreeing being called an “Increasing
Lender”) or decline to increase its Commitment (and any Lender that does not
deliver such a notice within such period of 20 days shall be deemed to have
declined to increase its Commitment) (each Lender so declining or deemed to have
declined being called a “Non-Increasing Lender”). No Lender shall have any
obligation hereunder to become an Increasing Lender and any election to do so
shall be in the sole discretion of each Lender. In the event that, on the 20th
day after the Borrower shall have delivered a notice pursuant to the first
sentence of this paragraph, the Lenders shall have agreed pursuant to the
preceding sentence to increase their Commitments by an aggregate amount less
than the increase in the total Commitments requested by the Borrower, the
Borrower may arrange for one or more Lenders or other financial institutions
(any such Lender or other financial institution referred to in this paragraph
(a) being called an “Augmenting Lender”), which may include any Lender, to
extend Commitments or increase their existing Commitments in an aggregate amount
equal to the unsubscribed amount; provided that each Augmenting Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
each Augmenting Lender shall execute all such documentation as the
Administrative Agent shall specify to evidence its Commitment and its status as
a Lender hereunder. Increases and new Commitments created pursuant to this
paragraph (a) shall become effective on the date specified in the notice
delivered by the Borrower pursuant to the first sentence of this paragraph.
           (b) Notwithstanding the foregoing, no increase in the total
Commitments (or in the Commitment of any Lender) shall become effective under
paragraph (a) above unless, (i) on the date of such increase, the conditions set
forth in paragraphs (b) and (c) of Section 4.02 shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the President, a Vice-President or a Financial Officer of
the Borrower, and (ii) the Administrative Agent shall have received documents
consistent with those delivered under clauses (b) and (c) of Section 4.01 as to
the corporate power and authority of the Borrower to borrow hereunder and as to
the enforceability of this Agreement after giving effect to such increase.
           (c) On the effective date (the “Increase Effective Date”) of any
increase in the total Commitments pursuant to paragraph (a) above (the
“Commitment Increase”), (i) the aggregate principal amount of the Loans
outstanding (the “Initial Loans”)

38



--------------------------------------------------------------------------------



 



immediately prior to giving effect to the Commitment Increase on the Increase
Effective Date shall be deemed to be paid, (ii) each Increasing Lender and each
Augmenting Lender that shall have been a Lender prior to the Commitment Increase
shall pay to the Administrative Agent in same day funds an amount equal to the
difference between (A) the product of (1) such Lender’s Participation Percentage
(calculated after giving effect to the Commitment Increase) multiplied by
(2) the amount of the Subsequent Borrowings (as hereinafter defined) and (B) the
product of (1) such Lender’s Participation Percentage (calculated without giving
effect to the Commitment Increase) multiplied by (2) the amount of the Initial
Loans, (iii) each Augmenting Lender that shall not have been a Lender prior to
the Commitment Increase shall pay to Administrative Agent in same day funds an
amount equal to the product of (1) such Augmenting Lender’s Participation
Percentage (calculated after giving effect to the Commitment Increase)
multiplied by (2) the amount of the Subsequent Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Non-Increasing Lender
the portion of such funds that is equal to the difference between (A) the
product of (1) such Non-Increasing Lender’s Participation Percentage (calculated
without giving effect to the Commitment Increase) multiplied by (2) the amount
of the Initial Loans, and (B) the product of (1) such Non-Increasing Lender’s
Participation Percentage (calculated after giving effect to the Commitment
Increase) multiplied by (2) the amount of the Subsequent Borrowings, (v) after
the effectiveness of the Commitment Increase, the Borrower shall be deemed to
have made new Borrowings (the “Subsequent Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Initial Loans and of the
Types and for the Interest Periods specified in a Borrowing Request delivered to
the Administrative Agent in accordance with Section 2.03, (vi) each
Non-Increasing Lender, each Increasing Lender and each Augmenting Lender shall
be deemed to hold its Participation Percentage of each Subsequent Borrowing
(calculated after giving effect to the Commitment Increase) and (vii) the
Borrower shall pay each Increasing Lender and each Non-Increasing Lender any and
all accrued but unpaid interest on the Initial Loans. The deemed payments made
pursuant to clause (i) above shall be subject to compensation by the Borrower
pursuant to the provisions of Section 2.15 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto.
ARTICLE III
Representations and Warranties
           The Borrower represents and warrants to the Lenders that:
           SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required and, (ii) possesses all requisite authority and power and material
licenses, permits, franchises (including, without limitation, licenses, permits
and

39



--------------------------------------------------------------------------------



 



franchises issued by the FCC), and valid and subsisting network affiliation
agreements in the case of each Subsidiary that operates a network affiliated
television broadcasting enterprise, to conduct its business as presently
conducted.
           SECTION 3.02. Authorization; Enforceability. The Transactions are
within the Borrower’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
           SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect, and (ii) routine filings
after the Effective Date with Securities and Exchange Commission and the FCC
made pursuant to the requirements of 47 CFR 73.3613, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any Subsidiary or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture, or
other material agreement or instrument binding upon the Borrower or any
Subsidiary or its assets, or give rise to a right thereunder to require any
material payment to be made by the Borrower or any Subsidiary, and (d) will not
result in the creation or imposition of any Lien other than a Permitted Lien on
any asset of the Borrower or any Subsidiary.
           SECTION 3.04. Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of earnings, shareholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2005, reported on by Ernst
& Young LLP, independent auditors. Such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause
(ii) above.
           (b) Since December 31, 2005, there has been no material adverse
change in the business, assets, operations or condition, financial or otherwise,
of the Borrower and its Subsidiaries, taken as a whole.
           SECTION 3.05. Properties. (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title or interest that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

40



--------------------------------------------------------------------------------



 



           (b) Each of the Borrower and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
           SECTION 3.06. Litigation, Labor and Environmental Matters. (a) There
are not any actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any Subsidiary (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
           (b) Except for the Disclosed Matters, there are no actual or, to the
knowledge of the Borrower, threatened labor controversies, including strikes,
work stoppages, work slow downs or National Labor Relations Board proceedings
affecting the Borrower or its Subsidiaries, that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
           (c) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, neither the Borrower nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
           (d) There has been no change in the status of the Disclosed Matters
that, individually or in the aggregate, has resulted in, or materially increased
the likelihood of, a Material Adverse Effect.
           SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.
           SECTION 3.08. Certain Legal Matters. (a) Neither the Borrower nor any
Subsidiary is (i) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (ii) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

41



--------------------------------------------------------------------------------



 



           (b) Neither the Borrower nor any Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of buying or carrying margin stock, within the meaning of
Regulation U of the Board. Margin stock will at all times constitute less than
25% of the assets of the Borrower individually and the Borrower and the
Subsidiaries on a consolidated basis that are subject to the restrictions of
Section 6.01 and 6.02.
           SECTION 3.09. Taxes. Each of the Borrower and its Subsidiaries has
filed or caused to be filed all tax returns and reports required to have been
filed and paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, shall
have set aside on its books adequate reserves or (b) to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
           SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in a Material Adverse Effect. As of the
Effective Date, the present value of all accrued benefit liabilities under each
Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87), determined at the most recent annual valuation
date for such Plan, does not exceed by more than $25,000,000 the fair market
value of the assets of such Plan, determined at the most recent annual valuation
date for such Plan, and the present value of all accrued benefit liabilities of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Accounting Standards No. 87), determined at the most recent annual
valuation dates for such Plans, does not exceed by more than $25,000,000 the
fair market value of the assets of all such underfunded Plans, determined at the
most recent annual valuation date for such Plans.
           SECTION 3.11. Disclosure. There are no agreements, instruments or
corporate restrictions to which the Borrower or any of its Subsidiaries is
subject, and no other matters known to the Borrower, that, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected and pro forma financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

42



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
           SECTION 4.01. Effective Date. This Agreement and the obligations of
the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
           (a) The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
           (b) The Administrative Agent shall have received favorable written
opinions of (i) Russell F. Coleman, the General Counsel of the Borrower,
substantially in the form of Exhibit B-1 hereto, (ii) Gibson, Dunn & Crutcher
LLP, counsel for the Borrower , substantially in the form of Exhibit B-2 hereto
and (iii) Wiley, Rein & Fielding LLP, special regulatory counsel to the
Borrower, substantially in the form of Exhibit B-3 hereto, in each case covering
such other matters relating to this Agreement and the Transactions as the
Required Lenders shall reasonably request. Each of such opinions shall be
addressed to the Administrative Agent and the Lenders and shall be dated the
Effective Date. The Borrower hereby requests such counsel to deliver such
opinions.
           (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
           (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (b) and (c) of Section 4.02.
           (e) The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
           (f) On the Effective Date no Loans shall be outstanding under the
Original Credit Agreement and all interest and fees accrued under such Original
Credit Agreement through the Closing Date shall have been paid.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
unless each

43



--------------------------------------------------------------------------------



 



of the foregoing conditions is satisfied (or waived) at or prior to 3:00 p.m.,
New York City time, on July 3, 2006. The Administrative Agent shall notify the
Borrower and the Lenders of the Effective Date, and such notice shall be
conclusive and binding.
           SECTION 4.02. Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (but not on the occasion of any
interest election pursuant to Section 2.07 that does not increase the
outstanding principal amount of the Loans of any Lender), and of the Issuing
Bank to issue, amend, renew or extend any Letter of Credit, is subject to the
satisfaction of the following conditions:
           (a) In the case of a Borrowing of Revolving Loans, the Administrative
Agent shall have received a Borrowing Request for such Borrowing in accordance
with Section 2.03; in the case of a Borrowing of Competitive Loans, Borrower
shall have accepted the Competitive Bid or Bids in respect of such Loans in
accordance with Section 2.04; or, in the case of Letters of Credit, except with
respect to the renewal of any Letter of Credit that provides for automatic
renewal pursuant to the terms of Section 2.05(c), the Issuing Bank and the
Administrative Agent shall have received the appropriate notices, applications
or other information required in connection with such request in accordance with
Section 2.05.
           (b) The representations and warranties of the Borrower set forth in
this Agreement shall be true and correct on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.
           (c) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to matters specified in paragraphs (b) and
(c) of this Section.
ARTICLE V
Affirmative Covenants
           Until the Commitments have expired or terminated, the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
           SECTION 5.01. Financial Statements and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
           (a) within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of earnings,
stockholders’ equity and cash flows as of the end of and for such year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing

44



--------------------------------------------------------------------------------



 



(without a “going concern” or like emphasis paragraph and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
           (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its condensed consolidated balance
sheet and related statements of earnings and cash flows as of the end of and for
such fiscal quarter and the then elapsed portion of the fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
for interim financial information and with the instructions to Form 10-Q and
Article 10 of Regulation S-X (and accordingly, such statements will not include
all of the information and footnotes required by GAAP for complete financial
statements);
           (c) concurrently with each delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) identifying the Restricted Joint Ventures and
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.06, 6.07 and 6.08 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the most recent audited
financial statements referred to in Section 3.04 or delivered pursuant to this
Section 5.01 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
           (d) concurrently with any delivery of financial statements under
clause (a) above, a certificate of the accounting firm that reported on such
financial statements stating whether, in connection with their audit, anything
came to their attention that caused them to believe that the Borrower had failed
to comply with the terms, covenants, provisions or conditions of Sections 6.06,
6.07 and 6.08;
           (e) promptly after the same become publicly available, copies of all
annual and quarterly reports to shareholders, reports to the Securities and
Exchange Commission on Form 10-K, Form 10-Q, Form 8-K or any successor form,
proxy statements and registration statements (other than those relating only to
employee benefit plans) filed or distributed by the Borrower or any Subsidiary;
and
           (f) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
           SECTION 5.02. Notices of Material Events. The Borrower will furnish
to the Administrative Agent prompt written notice of the following:

45



--------------------------------------------------------------------------------



 



           (a) the occurrence of any Default;
           (b) the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
           (c) the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $15,000,000;
           (d) the receipt of any notice from the FCC or any other Governmental
Authority of the expiration without renewal, termination or suspension of, or
the institution of any proceedings to terminate or suspend, any main transmitter
license granted by the FCC or any other material license now or hereafter held
by the Borrower or any Subsidiary which is required to operate any television
broadcasting station in compliance with all applicable laws; and,
           (e) any other development that has resulted in, or could reasonably
be expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
           SECTION 5.03. Existence; Conduct of Business. The Borrower will, and
will cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Borrower and its Subsidiaries taken as a whole; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02.
           SECTION 5.04. Payment of Obligations. The Borrower will, and will
cause each Subsidiary to, pay its Indebtedness and other obligations, including
tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
           SECTION 5.05. Maintenance of Properties; Insurance. The Borrower
will, and will cause each Subsidiary to, (a) keep and maintain all property
material to the conduct of the business of the Borrower and its Subsidiaries
taken as a whole in good working order and condition, ordinary wear and tear and
obsolescence excepted, (b) keep and maintain all licenses, permits, franchises
and major network affiliation agreements (including those with American
Broadcasting Companies, Inc. (“ABC”), National Broadcasting Companies (“NBC”),
the Columbia Broadcasting System, Inc. (“CBS”), or

46



--------------------------------------------------------------------------------



 



Fox Broadcasting Company (“FOX”) necessary for their business except as the loss
of the same could not individually or in the aggregate reasonably be expected to
cause a Material Adverse Effect, it being understood and agreed that a change
from one such major network to another shall not be considered to have such an
effect; and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
           SECTION 5.06. Books and Records; Inspection Rights. The Borrower
will, and will cause each Subsidiary to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at reasonable times and as often as shall be
reasonably requested.
           SECTION 5.07. Compliance with Laws. The Borrower will, and will cause
each Subsidiary to, comply with all laws (including Environmental Laws),
regulations and orders of any Governmental Authority applicable to it or its
property, except to the extent that failures to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
           SECTION 5.08. Use of Proceeds and Letters of Credit. The Borrower
will cause the proceeds of the Loans and the Letters of Credit to be used only
for the purposes referred to in the preamble to this Agreement. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.
ARTICLE VI
Negative Covenants
           Until the Commitments have expired or terminated, the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Borrower covenants and agrees with the Lenders that:
           SECTION 6.01. Liens. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except that the Borrower and the Subsidiaries may assign or sell delinquent
receivables and rights in respect thereof and may create, incur, assume or
permit to exist (a) Permitted Liens and (b) other Liens securing obligations in
an aggregate amount at any time not greater than $40,000,000.

47



--------------------------------------------------------------------------------



 



           SECTION 6.02. Fundamental Changes. (a) The Borrower will not merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired), or liquidate or dissolve,
except that any Subsidiary or other Person may merge into the Borrower if the
Borrower is the surviving corporation and at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing and
the Borrower shall be in compliance with the financial covenants contained in
this Article VI on a pro forma basis with such merger being deemed to have
occurred at the beginning of each relevant period.
           (b) The Borrower will not, and will not permit any Subsidiary to,
engage to an extent material to the Borrower and the Subsidiaries on a
consolidated basis in any business other than businesses of the type conducted
by the Borrower and its Subsidiaries on the date hereof and businesses
reasonably related thereto.
           SECTION 6.03. Transactions with Affiliates. The Borrower will not,
and will not permit any Subsidiary to, enter into any transaction (including,
without limitation, the purchase or sale of any property or service) with, or
make any payment or transfer to, any of its Affiliates (other than the Borrower
or any Subsidiary) except in the ordinary course of business and upon terms no
less favorable to the Borrower or such Subsidiary than the Borrower or such
Subsidiary could obtain in a comparable arms-length transaction.
           SECTION 6.04. Restrictive Agreements. The Borrower will not, and will
not permit any Subsidiary (other than a Joint Venture) to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Subsidiary to pay dividends or other distributions with respect to its
shares of capital stock or other equity interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Subsidiary, other than such restrictions on
Subsidiaries in which the aggregate equity investment of the Borrower and its
other Subsidiaries (other than any Joint Venture) does not exceed $20,000,000.
           SECTION 6.05. Sale and Lease-Back Transactions. The Borrower will
not, and will not permit any Subsidiary to, enter into any arrangement, directly
or indirectly, with any Person (other than the Borrower or a Subsidiary) whereby
it shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred and for a
term, including any renewal thereof, of more than three years (a “Sale and
Lease-Back Transaction”), except for Sale and Lease-Back Transactions of real
property and tangible personal property with an aggregate fair market value not
to exceed $40,000,000 at any time; provided that any calculation of such
aggregate fair market value shall exclude any real property or tangible personal
property subject to a lease pursuant to a Sale and Lease-Back Transaction that
was

48



--------------------------------------------------------------------------------



 



entered into on or subsequent to May 3, 2005 and terminated prior to the date of
such calculation.
           SECTION 6.06. Leverage. The Borrower will not permit the ratio of
Funded Debt of the Borrower and the Subsidiaries, determined on a consolidated
basis, to Pro Forma Operating Cash Flow as of the end of and for any period of
four consecutive fiscal quarters to be greater than 5.00 to 1.00.
           SECTION 6.07. Limitation on Subsidiary Indebtedness. The Borrower
will not permit Funded Debt of Subsidiaries (other than Funded Debt owed to the
Borrower or any other Subsidiary) to constitute more than 10% of the Funded Debt
that would at any time be permitted to exist under Section 6.06.
           SECTION 6.08. Interest Coverage. The Borrower will not permit the
ratio of Pro Forma Operating Cash Flow to Interest Expense for any period of
four consecutive fiscal quarters to be less than 3.00 to 1.00.
ARTICLE VII
Events of Default
           If any of the following events (“Events of Default”) shall occur:
           (a) any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this
Agreement, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement, shall prove to have
been incorrect in any material respect when so made or deemed made;
           (b) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
           (c) the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (b) above)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;
           (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), (b) or (e), Section 5.03
(with respect to the Borrower’s existence) or in Article VI;
           (e) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(c) or (d), and such failure
shall continue unremedied for a period of five Business Days;

49



--------------------------------------------------------------------------------



 



           (f) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (b), (c), (d) or (e) above) and such failure shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent or
any Lender to the Borrower;
           (g) the Borrower or any Subsidiary shall fail to make any payment of
principal, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable;
           (h) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity;
           (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of the property or assets of the Borrower or a Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Material Subsidiary or for a substantial part of the property or
assets of the Borrower or any Material Subsidiary; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
           (j) the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other Federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (i) above, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Subsidiary or for a substantial part of the
property or assets of the Borrower or any Material Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
           (k) one or more judgments for the payment of money in an amount in
excess of $20,000,000 individually or $35,000,000 (in each case net of insurance
coverage) in the aggregate shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any property or assets of the Borrower or any Subsidiary to enforce
any such judgment;

50



--------------------------------------------------------------------------------



 



           (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
           (m) any main transmitter license, permit or authorization issued to
the Borrower or any Subsidiary by the FCC shall be forfeited, revoked or not
renewed, or any proceeding with respect to any such forfeiture or revocation
shall be instituted by the FCC, where such forfeiture, revocation or non-renewal
or such proceeding, as the case may be, shall be reasonably likely to result in
a Material Adverse Effect;
           (n) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders shall, by notice to the Borrower, take either or both of the
following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other liabilities of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in any event with respect to the Borrower described in clause (i) or (j) above,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
liabilities of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII
The Administrative Agent
           Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
           The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

51



--------------------------------------------------------------------------------



 



           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated herein that the Administrative Agent is
required to exercise as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information related to the Borrower or
any of the Subsidiaries that is communicated to or obtained by it or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or wilful misconduct. In addition, the
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to it by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by it. The Administrative Agent and any such sub-agent may perform any
and all its duties and exercise its rights and powers through Affiliates or its
or its Affiliates’ employees. The exculpatory provisions of the preceding
paragraphs and the provisions of Section 9.03 shall apply to any such sub-agent,
to the Affiliates of the Administrative Agent and any such sub-agent and to the
directors, officers, employees, agents and advisors of the Administrative Agent,
any such sub-agent and their respective Affiliates, and shall apply

52



--------------------------------------------------------------------------------



 



to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities of the Administrative
Agent.
           Subject to the appointment and acceptance of a successor
Administrative Agent as provided below, the Administrative Agent may resign at
any time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any
such resignation, the Required Lenders, with the consent of the Borrower (which
shall not be unreasonably withheld) shall have the right to appoint a successor
Administrative Agent from among the Lenders. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, with the consent of the
Borrower (which shall not be unreasonably withheld), on behalf of the Lenders
and the Issuing Bank, appoint a successor Administrative Agent from among the
Lenders which shall be a bank with an office in The City of New York, having a
combined capital and surplus of at least $500,000,000 or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Administrative Agent.
           Each Lender agrees (a) to reimburse the Administrative Agent, on
demand, in the amount of its pro rata share at the time reimbursement is sought
(based on its Commitment hereunder or, if the Commitments shall have expired or
terminated, based on its portion of the total Revolving Credit Exposures and
outstanding Competitive Loans) of any expenses incurred for the benefit of the
Lenders or the Issuing Bank by the Administrative Agent, including counsel fees
and compensation of agents and employees paid for services rendered on behalf of
the Lenders, that shall not have been reimbursed by the Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by or asserted
against it in its capacity as Administrative Agent or any of them in any way
relating to or arising out of this Agreement or any action taken or omitted by
it or any of them under this Agreement, to the extent the same shall not have
been reimbursed by the Borrower, provided that no Lender shall be liable to the
Administrative Agent or any such other indemnified person for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or wilful misconduct of the Administrative Agent or any of
its directors, officers, employees or agents.
           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and

53



--------------------------------------------------------------------------------



 



information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
           None of the institutions named as Syndication Agent, Documentation
Agent or Co-Documentation Agent on the cover page of this Agreement shall, in
their capacities as such, have any duties or responsibilities of any kind under
this Agreement.
ARTICLE IX
Miscellaneous
           SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
           (a) if to the Borrower, to it at 400 South Record Street, Dallas, TX
75202, Attention of the Chief Financial Officer (Telecopy No. 214-977-8209) with
a copy to the General Counsel (Telecopy No. 214-977-7116);
           (b) if to the Administrative Agent or the Issuing Bank, to JPMorgan
Chase Bank, N.A. at Loan and Agency Services Group, 1111 Fannin, Houston, Texas
77002, Attention of Gloria Javier (Telecopy No. 713-750-2378), with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, New York, New York 10017, Attention
of Peter Thauer (Telecopy No. 212-270-4584);
           (c) if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt if
delivered by hand or overnight courier service or sent by telecopy or on the
date five Business Days after dispatch by certified or registered mail if
mailed, except that notices and communications to the Administrative Agent
pursuant to Article II shall be deemed to have been given only when received by
the Administrative Agent.
           SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other

54



--------------------------------------------------------------------------------



 



right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.
           (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) except pursuant to Section 2.19, increase or decrease
the Commitment of any Lender (except for a ratable decrease in the Commitments
of all the Lenders), without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, or (iv) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required in
order to waive, amend or modify any rights hereunder or grant any consent
hereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent or the Issuing Bank, hereunder without the prior
written consent of the Administrative Agent or the Issuing Bank, as the case may
be.
           SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
agrees to pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of Cravath, Swaine & Moore LLP, counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, the Issuing Bank or any Lender, including
the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement.
           (b) The Borrower agrees to indemnify the Administrative Agent, the
Issuing Bank and each Lender, each Affiliate of any of them and each of the
respective directors, officers, employees, agents and advisors of the foregoing
(each such Person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, any

55



--------------------------------------------------------------------------------



 



and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit, or
the use of the proceeds thereof (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee (BUT SHALL BE AVAILABLE TO
THE EXTENT THEY ARE DETERMINED TO HAVE RESULTED FROM, IN WHOLE OR IN PART, THE
SIMPLE NEGLIGENCE OF SUCH INDEMNITEE).
           (c) To the extent permitted by applicable law, the Borrower agrees
not to assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit, or the use of the
proceeds thereof.
           (d) All amounts due under this Section shall be payable no later than
10 days after written demand therefor.
           SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit)) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
           (b) Any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (i) each
of the

56



--------------------------------------------------------------------------------



 



Administrative Agent and, except in the case of an assignment to a Lender or an
Affiliate of a Lender, an assignment limited to rights in respect of an
outstanding Competitive Loan or an assignment during the continuance of an Event
of Default, the Borrower, must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed),
(ii) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000 (or such lesser amount as the Borrower and the
Administrative Agent may agree), (iii) each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, except that this clause shall not apply to
rights in respect of outstanding Competitive Loans, (iv) the Lenders party to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500, and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under paragraph (b), (c), (i), (j) or (n) of
Article VII has occurred and is continuing. Upon acceptance and recording
pursuant to paragraph (d) of this Section, from and after the effective date
specified in each Assignment and Assumption, which effective date shall be at
least five Business Days after the execution thereof, the assignee thereunder
shall be a party hereto and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03).
           (c) The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
           (d) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph
(b) above and any written

57



--------------------------------------------------------------------------------



 



consent to such assignment required by paragraph (b) above, the Administrative
Agent shall (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Lenders. No assignment shall be effective unless it has been
recorded in the Register as provided in this paragraph (d).
           (e) Any Lender may, without the consent of the Borrower, the Issuing
Bank or the Administrative Agent, sell participations to one or more banks or
other entities (“Participants”) in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) below,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
In connection with any sale of a participation pursuant to this paragraph, the
selling Lender shall obtain from the Participant an undertaking to be bound by
the provisions of Section 9.12. Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with paragraph
(b) above shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with this
paragraph.
           (f) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.
           (g) Any Lender may at any time assign all or any portion of its
rights under this Agreement to a Federal Reserve Bank to secure extensions of
credit by such Federal Reserve Bank to such Lender; provided that no such
assignment shall release a Lender from any of its obligations hereunder or
substitute any such Federal Reserve Bank for such Lender as a party hereto.

58



--------------------------------------------------------------------------------



 



           SECTION 9.05. Survival. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the Lenders and shall survive the
execution and delivery of this Agreement and the making of any Loans and the
issuance of any Letters of Credit, regardless of any investigation made by the
Lenders or on their behalf and notwithstanding that the Administrative Agent,
the Issuing Bank or any Lender may have had notice or knowledge of any Default
or incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16, 9.03 and 9.12 shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans or the expiration or termination
of the Letters of Credit, the Commitments, this Agreement or any provision
hereof.
           SECTION 9.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
           SECTION 9.07. Severability. Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
           SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be

59



--------------------------------------------------------------------------------



 



unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
           SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
           (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
           (c) The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
           (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
           SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

60



--------------------------------------------------------------------------------



 



           SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
           SECTION 9.12. Confidentiality. (a) The Administrative Agent, the
Issuing Bank and each of the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or to any direct or actual counterparty (and its advisor) to any swap
or derivative transaction entered into by the Borrower without violating the
terms of this Agreement, (g) with the consent of the Borrower or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business
including any potential acquisition or proposed business transaction, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof (other than information obtained by any Lender in the
course of examining the books or records of the Borrower or any Subsidiary as
permitted by Section 5.06) such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
           (b) Each Lender acknowledges that Information furnished to it
pursuant to this Agreement may include material non-public information
concerning the Borrower and its Related Parties or the Borrower’s securities,
and confirms that it has developed compliance procedures regarding the use of
material non-public information and that it will handle such material non-public
information in accordance with those procedures and applicable law, including
Federal and state securities laws.
           (c) All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain

61



--------------------------------------------------------------------------------



 



material non-public information about the Borrower and its Related Parties or
the Borrower’s securities. Accordingly, each Lender represents to the Borrower
and the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
           SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
           SECTION 9.14. USA Patriot Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with its requirements.
           SECTION 9.15. No Fiduciary Relationship. The Borrower, on behalf of
itself and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Bank and their Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Bank or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

62



--------------------------------------------------------------------------------



 



           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  BELO CORP.,
 
           
 
      by    
 
          /s/ Dennis A. Williamson
 
           
 
            Name: Dennis A. Williamson
 
            Title: Executive Vice President/
            Chief Financial Officer
 
                JPMORGAN CHASE BANK, N.A.,     individually, as Administrative
Agent and as     Issuing Bank,
 
           
 
      by    
 
          /s/ Peter B. Thauer
 
           
 
            Name: Peter B. Thauer
 
            Title: Vice President

63



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   Amegy Bank National Association
 
           
 
           
 
      by    
 
          /s/ Cyndi Giles
 
           
 
            Name: Cyndi Giles
 
            Title: Vice President
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:

64



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   Bank of America, N.A.
 
           
 
           
 
      by    
 
          /s/ Christopher T. Ray
 
           
 
            Name: Christopher T. Ray
 
            Title: Vice President
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   BANK OF CHINA, NEW YORK BRANCH
 
           
 
           
 
      by    
 
          /s/ Xiaojing Li
 
           
 
            Name: Xiaojing Li
 
            Title: General Manager
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   BNP Paribas
 
           
 
           
 
      by    
 
          /s/ Ola Anderssen
 
           
 
            Name: OLA ANDERSSEN
 
            Title: DIRECTOR
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
          /s/ Gregg Bonardi
 
           
 
            Name: GREGG BONARDI
 
            Title: Director
Media & Telecom Finance





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   CAPITAL ONE, N. A.
 
           
 
           
 
      by    
 
          /s/ Shannan Pratt
 
           
 
            Name: SHANNAN PRATT
 
            Title: V.P.
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   E.Sun Commercial Bank, Ltd., Los Angeles Branch
 
           
 
           
 
      by    
 
          /s/ Benjamin Lin
 
           
 
            Name: Benjamin Lin
 
            Title: EVP & General Manager
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   First Commercial Bank New York Agency
 
           
 
           
 
      by    
 
          /s/ Bruce Ju
 
           
 
            Name: Bruce Ju
 
            Title: VP & General Manager
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   Harris Nesbitt Financing, Inc.
 
           
 
           
 
      by    
 
          /s/ Michael Silverman
 
           
 
            Name: Michael Silverman
 
            Title: Managing Director
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   MELLON BANK, N.A.
 
           
 
           
 
      by    
 
          /s/ William M. Feathers
 
           
 
            Name: William M. Feathers
 
            Title: Vice President
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   MIZUHO CORPORATE BANK, LTD.
 
           
 
           
 
      by    
 
          /s/ Raymond Ventura
 
           
 
            Name: RAYMOND VENTURA
 
            Title: DEPUTY GENERAL MANAGER
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   Sumitomo Mitsui Banking Corporation
 
           
 
           
 
      by    
 
          /s/ Leo Pagarigan
 
           
 
            Name: Leo Pagarigan
 
            Title: Joint General Manager
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   SunTrust Bank
 
           
 
           
 
      by    
 
          /s/ Thomas C. Palmer
 
           
 
            Name: Thomas C. Palmer
 
            Title: Managing Director
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   The Bank of New York
 
           
 
           
 
      by    
 
          /s/ Mehrasa Raygani
 
           
 
            Name: Mehrasa Raygani
 
            Title: Vice President
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
           
 
           
 
      by    
 
          /s/ D. Barnell
 
           
 
            Name: D. BARNELL
 
            Title: V.P & MANAGER
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   The Northern Trust Company 
 
           
 
           
 
      by   /s/ Paul H. Theiss 
 
           
 
            Name: PAUL H. THEISS
 
            Title: VICE PRESIDENT
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   UNION BANK OF CALIFORNIA, N.A. 
 
           
 
           
 
      by   /s/ Richard Vian 
 
           
 
            Name: Richard Vian
 
            Title: Vice President
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   U.S. BANK NATIONAL ASSOCIATION 
 
           
 
           
 
      by   /s/ Colleen McEvoy 
 
           
 
            Name: COLLEEN McEVOY
 
            Title: VICE PRESIDENT
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO BELO CORP.
AMENDED AND RESTATED
FIVE-YEAR COMPETITIVE ADVANCE
AND REVOLVING CREDIT FACILITY
AGREEMENT DATED AS OF JUNE 7, 2006

                  LENDER:   WACHOVIA BANK, NA 
 
           
 
           
 
      by   /s/ Jennifier L. Norris 
 
           
 
            Name: Jennifer L. Norris
 
            Title: SVP
 
                For any Lender requiring a second signature     line:
 
           
 
      by    
 
           
 
           
 
            Name:
 
            Title:





--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:    
 
       
 
       
2.
  Assignee:    
 
            [and is an Affiliate/Approved Fund of [Identify Lender]]1
 
        3.   Borrower: Belo Corp.
 
        4.   Administrative Agent: JPMorgan Chase Bank, N.A., as the
Administrative Agent under the Credit Agreement

 

1   Select as applicable.

 



--------------------------------------------------------------------------------



 



          5.   Credit Agreement: Amended and Restated Five-Year Competitive
Advance and Revolving Credit Facility Agreement dated as of June 7, 2006, among
Belo Corp., as Borrower, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.
 
        6.   Assigned Interest:

                              Aggregate Amount           Percentage     of  
Amount of   Assigned of     Commitment/Loans   Commitment/Loans   Commitment/
Facility Assigned   for all Lenders   Assigned   Loans2
Commitment Assigned
  $       $         %  
 
                       
Loans Assigned
  $       $         %  
 
                       
Participations in Letters of Credit
  $       $         %  
 
                       
Unreimbursed LC Disbursements
  $       $         %  

Effective Date:                                                              ,
20                      [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR].
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate level information (which may contain material
non-public information about the Borrower and its Related Parties or securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 



--------------------------------------------------------------------------------



 



           The terms set forth in this Assignment and Assumption are hereby
agreed to:

                  ASSIGNOR [NAME OF ASSIGNOR],
 
           
 
      by    
 
           
 
          Title:     ASSIGNEE [NAME OF ASSIGNEE],
 
           
 
      by    
 
           
 
          Title:

 



--------------------------------------------------------------------------------



 



              [Consented to and]3 Accepted:  
 
            JPMORGAN CHASE BANK, as Administrative Agent,
 
           
 
  by        
 
           
 
     
 
Title:    

 

3   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



              [Consented to:]4    
 
            BELO CORP.,    
 
           
 
  by        
 
           
 
     
 
Title:    

 

4   To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
Belo Corp. Amended and Restated Five-Year Competitive Advance and
Revolving Credit Facility Agreement
           1. Representations and Warranties.
           1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
           1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to this Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



--------------------------------------------------------------------------------



 



           2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
            3. General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 